Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue.
Authorization for this examiner’s amendment was given in a telephone interview with Christopher Schaffer on 11/4/21.

The application has been amended as follows:
Independent claims 1, 8 and 16 are amended so that the claims appear as follows:
1. (Currently amended) An additive manufacturing method, comprising: 
measuring powder characteristics of a batch of powder, the powder characteristics comprising a thermal conductivity of the batch of powder; 
adjusting parameters of an additive manufacturing operation in accordance with the measured thermal conductivity of the batch of powder; and 
performing the additive manufacturing operation using the adjusted parameters with the batch of 

8. (Currently amended) An additive manufacturing method, comprising: 
measuring a thermal conductivity of a batch of powder; 
adjusting parameters of an additive manufacturing operation, subsequent to the measuring the thermal conductivity, in accordance with the measured thermal conductivity; and 
performing the additive manufacturing operation with the batch of powder

16. (Currently amended) A non-transitory computer readable storage medium configured to store instructions that, when executed by a processor of an additive manufacturing system, cause the additive manufacturing system to carry out steps that include: 
measuring a thermal conductivity of a powder; 
determiningthat the thermal conductivity is within a predetermined range of acceptable values; 
adjusting parameters of an additive manufacturing operation in accordance with the measured thermal conductivity of the batch of powder; 
performing the additive manufacturing operation using the adjusted parameters with the powder values
REASONS FOR ALLOWANCE
	Claims 1 and 3-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 3-7
Regarding claim 1, the prior art of record, Mattes et al. (US 20100161102) discloses a method, by which the quality of the manufactured objects is reproducibly recorded and, thus, further improved. Therefore, the method is characterized by the steps of: providing at least one first material amount, which is characterized by at least one feature; detecting data, which relate to the at least one feature of the first material amount; and storing data, which relate to the at least one feature of the first material amount (Mattes, see [0020], Fig. 1, Fig. 2 and [0039]). The prior art of record, McFarland et al. (US 20160193696) discloses a method performed by an additive manufacturing machine for building objects by layerwise melting of powder material includes a build chamber containing a build platform, a powder dispenser depositing the powder material in layers across the platform, a high energy beam selectively melting powder material in each layer and a control device controlling a property of the powder material given by build particles in the powder material below a specified upper particle size limit. A method includes controlling a property of the powder material given by build particles below a specified upper particle size limit. Carrying out successive builds, wherein in-between the builds, particles are added to or removed from the powder 
However, regarding claim 1, the combination of prior arts does not describe:
measuring powder characteristics of a batch of powder, the powder characteristics comprising a thermal conductivity of the batch of powder; adjusting parameters of an additive manufacturing operation in accordance with the measured thermal conductivity of the batch of 
Claims 8-15
Regarding claim 8, the prior art of record, Mattes et al. (US 20100161102) discloses a method, by which the quality of the manufactured objects is reproducibly recorded and, thus, further improved. Therefore, the method is characterized by the steps of: providing at least one first material amount, which is characterized by at least one feature; detecting data, which relate to the at least one feature of the first material amount; and storing data, which relate to the at least one feature of the first material amount (Mattes, see [0020], Fig. 1, Fig. 2 and [0039]). The prior art of record, McFarland et al. (US 20160193696) discloses a method performed by an additive manufacturing machine for building objects by layerwise melting of powder material includes a build chamber containing a build platform, a powder dispenser depositing the powder material in layers across the platform, a high energy beam selectively melting powder material in each layer and a control device controlling a property of the powder material given by build particles in the powder material below a specified upper particle size limit. A method includes controlling a property of the powder material given by build particles below a specified upper particle size limit. Carrying out successive builds, wherein in-between the builds, particles are added to or removed from the powder material to effect a property of the powder material given by build particles below a specified upper particle size limit. Further, adding or removing particles ensure that a sufficient proportion of micro build particles are present in the powder (McFarland, see 
However, regarding claim 8, the combination of prior arts does not describe:
measuring a thermal conductivity of a batch of powder; adjusting parameters of an additive manufacturing operation, subsequent to the measuring the thermal conductivity, in accordance with the measured thermal conductivity; and performing the additive manufacturing operation with the batch of powder using the adjusted parameters to produce a part

Claims 16-20
Regarding claim 16, the prior art of record, Mattes et al. (US 20100161102) discloses a CRM for performing a method, by which the quality of the manufactured objects is reproducibly recorded and, thus, further improved. Therefore, the method is characterized by the steps of: providing at least one first material amount, which is characterized by at least one feature; detecting data, which relate to the at least one feature of the first material amount; and storing data, which relate to the at least one feature of the first material amount (Mattes, see [0020], Fig. 1, Fig. 2 and [0039]). The prior art of record, McFarland et al. (US 20160193696) discloses a CRM for performing a method performed by an additive manufacturing machine for building objects by layerwise melting of powder material includes a build chamber containing a build platform, a powder dispenser depositing the powder material in layers across the platform, a high energy beam selectively melting powder material in each layer and a control device controlling a property of the powder material given by build particles in the powder material below a specified upper particle size limit. A method includes controlling a property of the powder material given by build particles below a specified upper particle size limit. Carrying out successive builds, wherein in-between the builds, particles are added to or removed from the powder material to effect a property of the powder material given by build particles below a specified upper particle size limit. Further, adding or removing particles ensure that a sufficient proportion of micro build particles are present in the powder (McFarland, see [0039]-[0040] and [0054]-[0058]). The prior art of record, Kruth et al. (US 200902066065) discloses a CRM, a method and a device to monitor and control the Selective Laser Powder Processing. A Selective Laser Powder Processing device comprising a feedback controller to improve the stability of the Selective Laser Powder Processing process is presented. A signal reflecting a geometric quantity of the melt zone is used in the feedback controller to adjust the scanning parameters (e.g. laser power, laser spot size, scanning velocity, . . . ) of the laser beam in order to maintain the geometric quantity of the melt zone at a constant level. The signal reflecting the geometric quantity of the melt zone can also be displayed in order to monitor the Selective Laser Powder Processing process. The present invention allows for the production of three-dimensional objects from powder material and improves the state of the art by compensating variations of the border conditions (e.g. local heat conduction rate) by a feedback control system based on a geometric quantity of the melt zone resulting in e.g. a lower amount of dross material when overhang planes are scanned (Kruth, see Fig. 2, [0024], [0042] and [0104]).
However, regarding claim 16, the combination of prior arts does not describe:
measuring a thermal conductivity of a powder; 
determining that the thermal conductivity is within a predetermined range of acceptable values; adjusting parameters of an additive manufacturing operation in accordance with the measured thermal conductivity of the batch of powder; performing the additive manufacturing operation using the adjusted parameters with the powder values
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LIN whose telephone number is (571)270-3175.  The examiner can normally be reached on Monday-Friday 9:30 a.m. – 6:00 p.m. PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JASON LIN/
Primary Examiner, Art Unit 2117